Motion Granted; Appeal Dismissed and Memorandum Opinion filed January
13, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00620-CV

ERIC SHALEV AKA ARIE SHALEV AND GIANT MART, INC., Appellants
                                        V.
                        ARTERMIO NAMBO, Appellee

                    On Appeal from the 11th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2011-23570

                 MEMORANDUM                      OPINION


      This is an appeal from a judgment signed April 22, 2013. On November 1,
2013, the parties notified this court that the parties had reached an agreement to
settle the issues on appeal. On January 10, 2014, appellants filed a motion
requesting that the appeal be retained on the court’s docket until completion of the
settlement. The court granted the motion.
      On December 18, 2014, the parties filed a “Vacation and Release of
Judgment” in which they agreed that the judgment has been fully satisfied and the
judgment creditor has agreed not to “prosecute any additional claims or lawsuits
against anyone arising out of the matter in law that resulted in this judgment.” We
treat this filing as a joint motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Donovan, and Wise.




                                         2